Title: To George Washington from Arthur Lee, 19 November 1784
From: Lee, Arthur
To: Washington, George



Dear Sir
Carlisle [Pa.] Novr 19th 1784

I have the pleasure of enclosing you a Copy of the treaty lately concluded with the Six Nations, in which the carrying place & the fort of Niagara, together with a competent district round Oswego are securd to the U.S. By attempting a speedier rout down the Susquehannah, we have been thrown greatly back as to the time appointed for the 2d treaty. But I hope we shall have compleated that by the middle of next month; so that the laying off of that Country may commence in the Spring.
I beg to have my very best respects presented to Mrs Washington—& have the honor to be, with the most entire esteem, Dear Sir Yr most Obedt Servt

Arthur Lee

